Maoue, Chancellor.
Eor reasons counsel will understand, I deem it my duty to ■ state the conclusions I have reached in this case, without the. delay which would be required to enable me to prepare an elaborate opinion.
When Ann Smith executed her will in 1818, the law of this state in respect to such estates as were estates tail at common law, had been declared by the provisions of the act of August 26th, 1784 (Pat. L. of 1781 p. 53), as explained by the act of March 23d, 1786. Pat. L. of 1786 p. 78. When Ann Smith died in 1827, the act above cited had been repealed by section 3 of “An act further regulating the descent of real estates,” passed June 18th, 1820. R. L. of 1820 p. 771. By section 2 of the act last mentioned, regulations as to such estates were enacted. They were in force at the death of Ann Smith. The section in question is now the eleventh section of our present statute of descents. Gen. Stat. p. 1195.
It has been suggested in the argument that there might be a question whether the nature of the estate transmitted by the will of Ann Smih was to be discovered by the act which was *5in force when she executed that will, or by that in force when she died and her will took effect.
This question has, however, been disposed of by the decision of the court of errors in Doty v. Teller, 25 Vr. 163, upon a will made before the act of 1820, where the testator died after the passage of that act. It was distinctly held that the provisions of the act in force at the testator’s death governed the construction and operative effect of the will. It was also thereby held that a devise, such as that with which we are now dealing, vested an estate for life only in the devisee named, and a fee-simple in his children.
It results, therefore, that, upon the death of Ann Smith; Israel took a vested estate for his life. By the express terms of the act of 1820, his wife, Lucy, acquired, on her marriage, an inchoate estate of dower therein. As children were born to Israel, they successively took a vested estate in fee-simple in the lands in question, expectant on Israel’s death, and opening to admit a like vested estate in subsequently born children.
I deem it unnecessary in this cause to determine how the estate which each of such children became vested with at birth, went in case of its death intestate, before the death of Israel, for when the conveyance to Yan Meter was made in 1867 it cannot be doubted that the whole estate in the lands in question passed thereby to Yan Meter. Israel and his wife passed by their conveyance his life estate and her inchoate dower and any interest which Israel may’have acquired by the death of any of his children prior to the birth of James D. Smith. James passed by his deed whatever interest he acquired by the will of Ann Smith, or by the death of. any of the other children of Israel Smith. By the conveyances to Yan Meter, therefore, the whole legal title to the lands in question became vested in him.
The conveyances to Yan Meter are expressly declared therein to have been made upon considerations which are valuable and not merely nominal. Unless the case discloses that they were made without any consideration paid or received therefor, and were intended by the parties to vest the title in Yan Meter not for his own benefit, but for the benefit of his grantors, they must be deemed to have passed to him complete title, which *6passed by his devise and has been conveyed to complainants by his devisee. Upon this view defendant has no estate or interest in the lands.
It is suggested that from the proximity of the dates of the conveyances, their simultaneous execution, acknowledgment and delivery, and the fact that neither the acknowledging officer nor the widow of Yan Meter (who are the only survivors of those present at the delivery) were aware of any consideration having been passed between the parties, it should be inferred that they were made without consideration and to convey to Van Meter a title for the benefit of the grantors, and that since he reconveyed to them only a life estate, the reversion -that remained in him was subject to a trust for the benefit of the survivor, who was James. If so, the conveyance by Yan Meter’s devisee to complainants (who were not purchasers for value) passed the title subject to such trust. "Upon this theory, the equitable estate of James, who died intestate, is, in equity, to be deemed to have descended as a similar estate at law would do. Martling v. Martling, 10 Dick. Ch. Rep. 771. But it would be open to serious question whether that estate was not the very estate which came to him by devise from his great-grandmother, Ann Smith, and from inheriting which the heirs of James, not of her blood, are by our statute excluded. Gen. Stat. p. 1196 § 14. Such was the view of the courts of England in applying the common law rule of which our statute is substantially a copy, as may be seen in the reference below made. Mr. Hargrave puts it thus:
“If an heir makes a feoffment limiting the use to him or his heirs, or if there was no declaration of uses and the feoffment was not on such a consideration as to raise a use in feoffee, and consequently the use resulted to the feofor, in either case he is in by his ancient use and not by purchase.”
But the case actually before us, by the verdict upon the proofs and admissions of the parties, is different. The devisee of Van Meter, who might claim that the reversion which remained in Van Meter after the termination of the life estate created by his conveyance, was his own estate unburdened by any trust in her conveyance to the complainants, not only admits that the conveyances to him were without actual consideration, but asserts *7that his conveyance to Israel, Lucy and Janies was intended to convey an estate in fee to the grantees as joint tenants, and that the word “heirs” was omitted therefrom by mere mistake.' Her conveyances to complainants were made to cure that mistake.
The solicitors of the complainants and defendant, by a written stipulation, expressly admit that the omission of the word “heirs” from the conveyance of Van Meter was by mistake, and that the conveyance is to be read and considered here as if that word were inserted where necessary, and the deed was thereby so corrected as to pass to the grantees therein an estate in fee in joint tenancy.
Upon this evidence and concession there might be a decree for a reformation of the deed, and although there is no specific prayer for such relief in this case, I think such a prayer may be introduced by amendment, or the relief granted under the general prayer. Coe v. New Jersey Midland Railroad Co., 4 Stew. Eq. 105.
Assuming the conveyance to be so reformed, it is obvious that the title which James acquired thereby, upon his surviving his father and mother, was a fee, which was an inheritable estate, and which, upon his death, descended to his heirs-at-law.
Was the inheritance (to use the word of our statute) one which came to him by the devise of Ann Smith? If so, complainants, who are not of her blood, are excluded from inheriting.
Was the inheritance one which came to James from Yan Meter, being transmitted to him by the terms of the conveyance as reformed ? If so, complainants, who are next in consanguinity to him, although not of the blood of Ann Smith, are not excluded from inheriting, and defendant has no estate or inheritance in the lands.
The enactment of our statute pursuing the precept and policy of the common law, justifies in applying to cases under it the doctrines of the ancient expounders of the common law. Lord Coke says:
“If a man be seized of lands as heir on the part of his mother and maketh a feofment in fee and taketh back an estate to him and to his heires, this is a new purchase and if he dyeth without issue the heires on the part of the father shall first inherit.” Co. Litt. of Fee Simple, c. 1 § 4.
*8And Mr. Hargrave notes that this is to be understood to speak of two distinct conveyances in fee; the first passing the -use as well as the possession to the feoffee and so completely divesting the feoffor of all interest in the land, and the second regranting the estate to him. See Viner’s Abr., tit. "Heir W;” Greenl. Cruise, tit. 39 ch. 3 § 33; Bac. Abr., tit. “Descent E;” Price v. Langford, 1 Salk. 337; Harman v. Morgan, 7 T. R. 104.
This doctrine and its application to the case in hand is not open to the criticism of the counsel of the defendant. It is true that the conveyance of James to Yan Meter was without consideration, but it was made for the purpose of passing the title to Yan Meter in fee, and it was good for that purpose though voluntary, for it was part of their joint purpose that Yan Meter should reconvey such title as he acquired to James. When he made such conveyance, James' title came from him by conveyance. No one was entitled to question what James did with the lands. He might convey them or devise them. His prospective or presumptive lieirs-at-law, though of the blood of Ann Smith, had no interest in the lands, and he might at will transmute by proper conveyance the estate he had received by her devise into an estate by purchase, inheritable by his heirs generally.
It results that complainants are entitled to a decree.